Citation Nr: 0524467	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for sinusitis, claimed 
as due to undiagnosed illness.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for fibromyositis, 
claimed as due to undiagnosed illness.

5.  Entitlement to service connection for a thyroid disorder, 
claimed as due to undiagnosed illness.

6.  Entitlement to service connection for a skin disorder, 
claimed as due to undiagnosed illness.

7.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the right knee, currently rated 10 percent 
disabling from November 5, 2001, and 20 percent disabling 
from February 13, 2004.

8.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee, currently rated 10 percent 
disabling from November 5, 2001, and 20 percent disabling 
from February 13, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
July 1988 to April 1992, including combat service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and his decorations include the Combat Action Ribbon.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Waco, Texas, 
that determined that new and material evidence had not been 
submitted to reopen claims for service connection for major 
depressive disorder, a back disability, sinusitis, and 
fibromyositis, denied service connection for a thyroid 
disorder, and a skin disorder, and denied an increase in a 10 
percent rating for bilateral patellofemoral pain syndrome.  
In an April 2004 rating decision, the RO denied service 
connection for PTSD.  

In a June 2004 rating decision, the RO granted separate 
disability ratings for each knee disability.  The RO assigned 
a 10 percent rating for patellofemoral pain syndrome of the 
right knee from November 5, 2001, with a 20 percent rating 
effective February 13, 2004, and assigned a 10 percent rating 
for patellofemoral pain syndrome of the left knee from 
November 5, 2001, with a 20 percent rating effective February 
13, 2004.  

A personal hearing was held before the undersigned Acting 
Veterans Law Judge in May 2005.  

In August 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket. 

Regarding the veteran's application to reopen previously 
denied claims for service connection for a back disability, 
an acquired psychiatric disorder, sinusitis, and 
fibromyositis, the Board notes that even if the RO determined 
that new and material evidence was presented to reopen these 
claims, such a determination is not binding on the Board.  
The Board must first decide whether evidence has been 
submitted which is both new and material to reopen the 
claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to increased ratings for right and 
left knee disabilities, his applications to reopen claims of 
service connection for sinusitis and fibromyositis, and his 
claim of service connection for skin disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Finally, the Board notes that by a statement received in June 
2003, the veteran appears to be raising a claim for service 
connection for a bilateral shoulder disability.  This issue 
is not in appellate status and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
served in combat.

2.  In October 1997, the RO denied service connection for a 
psychiatric disorder; in November 1997, the RO notified the 
veteran of the decision and of his appellate rights, but he 
did not appeal this determination and the decision became 
final.

3.  The evidence received subsequent to the October 1997 RO 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim for service connection for a 
psychiatric disorder (PTSD), and raises a reasonable 
possibility of substantiating the claim.

4.  In November 1992, the RO denied service connection for a 
back disability; later that month, the RO notified the 
veteran of the decision and of his appellate rights, but he 
did not appeal the determination became final.

5.  The evidence received subsequent to the November 1992 RO 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim for service connection for a back 
disability, and raises a reasonable possibility of 
substantiating the claim.

6.  The medical evidence shows that the veteran's PTSD is 
related to stressors, the occurrence of which, are consistent 
with the nature and circumstances of his combat service in 
Persian Gulf War.

7.  The veteran has intervertebral disc disease of the lumbar 
spine that had its onset during service.

8.  The evidence shows that the veteran's thyroid symptoms 
are due to hypothyroidism, a diagnosed condition, and are not 
due to an undiagnosed illness or otherwise related to 
service.


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1997 decision, which denied 
the veteran's claim of service connection for psychiatric 
disability, is final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  The evidence received subsequent to the October 1997 RO 
decision, which denied service connection for a psychiatric 
disorder, is new and material and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (a) (2004).

3.  PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

4.  The RO's unappealed November 1992 decision that denied 
service connection for back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (1992).

5.  The evidence received subsequent to the November 1992 RO 
decision, which denied service connection for a back 
disorder, is new and material, and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a back disorder have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (a) (2004).

6.  Intervertebral disc disease of the lumbar spine was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

7.  A thyroid disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA have been 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The veteran was provided with a 
copy of the rating decisions noted above, an April 2003 
statement of the case, and a supplemental statement of the 
case dated in June 2004.  He was furnished with VCAA letters 
in December 2001 and January 2004, as well as multiple 
letters requesting pertinent evidence.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence the VA would obtain.

The Board notes the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
his case and ample opportunity to submit and/or identify such 
evidence.  The veteran has submitted evidence and voluminous 
written arguments and testimony, and VA examinations have 
been conducted.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Finally, the Board notes that although the veteran was not 
previously notified of the revised version of 38 C.F.R. § 
3.156(a) with respect to his applications to reopen claims 
for service connection for a back disability and an acquired 
psychiatric disorder, the Board finds that in light of its 
favorable determinations on these issues, appellate 
adjudication of these issues at this time is not prejudicial 
to the veteran.

Analysis

The veteran served on active duty in the Marine Corps from 
July 1988 to April 1992, including service in Southwest Asia 
from January to April 1991.  His primary military 
occupational specialty was field artillery cannoneer, and he 
was awarded the Combat Action Ribbon.  A March 1991 
administrative note in the veteran's service medical records 
reflects that he participated in the breeching operation of 
Operation Desert Storm in Kuwait, was subsequently in or 
adjacent to oil fires in late February 1991, and was exposed 
to dense smoke and oil droplets.  A February 1992 
administrative note reflects that while the veteran was in 
Southwest Asia in 1991, he was given pyridostigmine bromide 
(nerve agent prophylaxis tablets).  

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those raised at a May 2005 Board hearing; service medical and 
personnel records; private medical records, dated from 1994 
to 2004; VA outpatient treatment records; reports of VA 
examinations; lay statements; an Internet article regarding 
the 11th Marines; and information from the National Personnel 
Records Center.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis and psychoses, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  One of the requirements for 
service connection is competent evidence that a claimed 
disability currently exists.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

New and Material Evidence

In the present case, the veteran's claim for service 
connection for a back disability was previously denied by the 
RO in an unappealed November 1992 decision.  His claim for 
service connection for an acquired psychiatric disorder was 
previously denied by the RO in an unappealed October 1997 
decision.  Thus, the November 1992 and October 1997 Board 
decisions are considered final, with the exception that these 
claims may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet. App. 140 (1991).

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  This latest definition of new and 
material evidence applies to an application to reopen a 
finally decided claim received by the VA on or after August 
29, 2001.  Hence this definition is applicable in the 
veteran's case as his claim was received in November 2001.




Application to Reopen a Claim for Service Connection for an 
Acquired Psychiatric disorder, to include PTSD

On entrance medical examination performed in April 1988, the 
veteran's psychiatric system was listed as normal.  Service 
medical records are negative for treatment or diagnosis of a 
psychiatric disorder.  

In May 1995, the RO received the veteran's claim for service 
connection for chronic irritability.  By a statement dated in 
December 1995, the veteran said he experienced severe short-
term memory loss and irritability during service.

Private medical records from Dr. Dawson, dated in 1996, 
reflect treatment for depression since January 1996.

At a July 1996 VA examination, the veteran complained of, in 
pertinent part, short memory and irritability.  He reported 
that he was taking Zoloft, and at one time was taking Paxil 
and Prozac.  The veteran was referred for a psychiatric 
evaluation of his mood disorder and irritability.  The 
pertinent diagnosis was a mood disorder.

An August 1996 private psychiatric evaluation performed by C. 
Escobar, MD, reflects that the veteran had been referred by 
VA for an examination.  The veteran reported that he had 
never been seen by a psychiatrist, but had been taking 
Zoloft, an antidepressant, for the past six months, 
prescribed by a physician's assistant under the supervision 
of a family doctor.  The Axis I diagnosis was major 
depressive disorder, single episode, moderate, improved since 
he began taking Zoloft.  A diagnosis of PTSD was not 
indicated.

In an October 1997 rating decision, the RO denied service 
connection for major depressive disorder.  The veteran was 
notified of this decision by a letter dated in November 1997, 
and he did not appeal.  Evidence received since this decision 
is summarized below.

Private medical records from Dr. Dawson, dated in 1998, 
reflect treatment for anxiety and depression.  In October 
2000, the veteran reported that he had depressive symptoms on 
and off since 1994; Dr. Randell recommended counseling.

In November 2001, the veteran submitted an application to 
reopen his claim for service connection for a psychiatric 
disorder.  He complained of severe anger and depression and 
said his disability began in April 1992.  He reported 
treatment for this condition from April 1992 to October 2001.

At a March 2002 VA examination, the veteran reported that he 
had anger and depression that had been diagnosed since 1994.  
The pertinent diagnosis was anger and depression.  The 
examiner recommended referral to a psychiatrist.

By a letter dated in May 2002, a private psychologist, M. M. 
Orner, Ph.D., indicated that he had been treating the veteran 
for about nine months, and stated, "There is no question 
that [the veteran] has Post-Traumatic Stress Disorder 
stemming from his combat experience in the Gulf War.  He 
displays all of the classic symptoms of this disorder, 
especially when he is under any type of stress."  He added 
that the veteran was also chronically depressed, and noted 
that he had been taking medication for depression since 1994.

By a statement dated in March 2004, the veteran related that 
he was exposed to in-service stressors during combat in 
February 1991, as part of a gun crew in Kuwait.

At a May 2005 Board hearing, the veteran testified that he 
had PTSD and depression due to military service.  He reported 
ongoing treatment for PTSD, anger management, and stress.

At the time of the October 1997 rating decision, the evidence 
of record included service medical records which are negative 
for a psychiatric disorder, and post-service medical evidence 
of major depression.  Since the October 1997 rating decision, 
the RO has received a private medical opinion from Dr. Orner, 
to the effect that the veteran's current PTSD was incurred 
during combat in service.  The Board finds that this medical 
opinion is both new and material, as it was not previously of 
record, and as it raises a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Hence, the claim for service connection for a 
psychiatric disorder is reopened.  

Once a claim is reopened, the Board's final decision must be 
based on a de novo review of the record.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  Having reopened the veteran's 
claim, the Board must now consider whether it may render a 
decision based on the evidence of record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If it is not shown 
the veteran engaged in combat with the enemy, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence. 38 C.F.R. § 3.304(f) 
(2004); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The evidence reflects that the veteran served in combat as an 
artillery cannoneer during the Persian Gulf War.  Service 
medical records are negative for a psychiatric disorder, and 
the first post-service diagnosis of a psychiatric disorder is 
in 1996.  Subsequent medical records reflect ongoing 
treatment for a psychiatric disorder, primarily diagnosed as 
depression.  One psychologist, Dr. Orner, has diagnosed PTSD 
and related it to the veteran's combat experiences in 
military service.  The Board finds that there is a sufficient 
chain of evidence to trace the veteran's current PTSD to 
service onset.  38 C.F.R. §§ 3.303(d); 3.304(f).

Based on a review of all the evidence, the Board finds that 
the veteran has a current psychiatric disorder, PTSD, which 
is due to his combat-related stressors that occurred while he 
served in the Persian Gulf War.  In light of the foregoing, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that service connection for PTSD is 
warranted.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f).

Application to Reopen a Claim for Service Connection for a 
Back Disability 

On entrance medical examination performed in April 1988, the 
veteran's spine was listed as normal.  An October 1989 
treatment note reflects that the veteran reported that he 
injured his back while playing football during his senior 
year in high school, and was diagnosed with back spasms.  He 
currently complained of back pain in the morning and when he 
over-exerted himself.  The diagnostic assessment was low back 
strain.  Subsequent service medical records are negative for 
a back injury or back disability.  A November 1991 medical 
board report reflects that a physical examination was normal 
for his age with the exception of the knee examination.  
Service medical records are negative for a diagnosis of a 
chronic back disability.

In May 1992, the veteran filed a claim for service connection 
for low back pain.

In a November 1992 rating decision, the RO denied service 
connection for a low back disability.  The veteran was 
notified of this decision in November 1992, and he did not 
appeal.  Evidence received since this decision is summarized 
below.

An August 1998 private medical record from Dr. Dawson 
reflects that the veteran complained of low back pain, with 
radiation down one leg, which started a few days earlier.  
The diagnostic assessment was acute lumbosacral strain.  Two 
days later, he was diagnosed with a possible herniated 
nucleus pulposus.

Private medical records, dated in 1999, reflect that the 
veteran was treated for herniated lumbar discs.  A February 
1999 magnetic resonance imaging (MRI) scan of the lumbar 
spine shows a disc herniation of L3-4.  In February 1999, G. 
L. Heath, MD, indicated a diagnosis of disc herniation at L3-
4, lumbar radiculopathy with nerve root irritation, and 
lumbar degenerative spine and disc disease.

In June 1999, the veteran underwent surgery for a herniated 
disc at L4-5 with radiculopathy.  He underwent surgery for a 
herniated disc at L3-4 in May 2001.  In a May 2001 operative 
report completed by Dr. Maxwell, it was noted that the 
veteran had a previous L4-5 diskectomy, and did well 
afterwards, but re-injured himself working on a house and had 
a new L3-4 disc herniation.

In November 2001, the veteran submitted an application to 
reopen his claim for service connection for a back 
disability.  He said he incurred herniated lumbar discs as a 
result of his service as a heavy artilleryman.  He reported 
treatment for this condition since February 1999.

At a March 2002 VA examination, the veteran complained of 
back pain since military service.  He reported that he was 
diagnosed with a herniated disc in 1999, and underwent two 
subsequent surgeries.  The pertinent diagnosis was low back 
pain, status post surgery.

By a letter to the veteran dated in April 2002, a private 
physician, M. S. Maxwell, DO, indicated that he thought the 
veteran's spine problems were related to his military 
service.  He said that the single most compelling reason for 
his opinion was that the veteran had no low back pain, hip 
pain, or radicular pain, or treatment for these complaints, 
prior to service, but had received treatment for these 
complaints since that time.  He added:

The injuries that we saw in your lumbar 
spine are the end result of a process 
that was set in the [sic] motion many 
years before and were not acute or sudden 
injuries nor were they ever following an 
injury or an accident immediately 
preceding any of the disc herniations.  
As you know, disc herniations typically 
occur after the original injury to the 
disc which is usually a tear or splitting 
and degenerative change before that.  It 
is reasonable to suspect that the 
activity that you undertook as a Marine, 
damaged these discs and initiated the 
pain in the back and later the discs 
herniated some of the material from the 
center of the discs out through those 
tears creating the radicular changes that 
you felt later in your legs.  You will 
recall that on at least one occasion 
during your surgery, we noticed an 
increase in what would ordinarily be 
considered normal epidural venous plexus 
with increased arterial supply and 
ordinarily that is an indication of prior 
injury.  It takes a significant time 
period for that to develop and repeated 
and chronic inflammation for that to be 
seen....  

As you are aware, there is no way you can 
prove with entire certainty when injuries 
of this type occurred since the actual 
herniation and radicular symptoms 
typically occur later on.  Given the kind 
of exposure to risk you had while a 
Marine and the timing of the onset of 
back pain, it is my personal opinion that 
it occurred during and as a result of 
your service in the U.S. Marine Corps.

By a letter dated in April 2002, another veteran, A.A., said 
that he served with the veteran in the Marine Corps from 1989 
to 1992, and witnessed him having constant back problems, 
especially when they returned from the Gulf.  He said that 
the veteran often had to lift heavy items such as artillery 
rounds and "howitzer trails" as a gun crew member.  By a 
letter dated in October 2002, another veteran, S.C.G., said 
that she served with the veteran as a cannon crewman, and 
that during service she and the veteran constantly had to 
pick up extremely heavy objects such as artillery shells and 
an artillery piece.  In her recollection, he never had back 
trouble in the first year that they served together, but that 
after he returned from Saudi Arabia, his back caused him to 
walk with a hunch.

A November 2001 private MRI scan of the thoracic spine shows 
intervertebral disc dessication, and disc bulge at T1-2.  A 
May 2002 private MRI scan of the cervical and thoracic spine 
shows degenerative changes primarily in the upper thoracic 
spine.

At a May 2005 Board hearing, the veteran testified that he 
had to lift many heavy things as an artilleryman in the 
Marine Corps, including during combat.  He reported that he 
sustained a back injury during combat, and asserted that that 
injury led to his current back disability.  He said he was 
having sporadic back problems when he separated from military 
service, but that the problems became worse in 1999, and a 
doctor told him that his back injury was an old one.  He said 
he only had sedentary jobs after military service.  

At the time of the November 1992 rating decision, the 
evidence of record included service medical records, which 
reflect a single incident of low back strain, and no post-
service medical evidence of a back disability.  Since the 
November 1992 rating decision, the RO has received multiple 
private medical records reflecting treatment for a low back 
disability, including a private medical opinion from Dr. 
Maxwell that the veteran's current herniated lumbar discs 
were incurred during service.  The Board finds that this 
medical opinion is both new and material, as it was not 
previously of record, and as it raises a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Hence, the claim for service 
connection for a back disability is reopened.  

Once a claim is reopened, the Board's final decision must be 
based on a de novo review of the record.  Evans, supra.  
Having reopened the veteran's claim, the Board must now 
consider whether it may render a decision based on the 
evidence of record.  See Bernard, supra.

The veteran was treated for low back strain on one occasion 
during service, in 1989.
In light of the veteran's assertion of a back injury during 
combat in 1991 (see 38 U.S.C.A. § 1154(b)), the Board finds 
that a low back injury was incurred in service, as his 
reports of lifting heavy artillery rounds and moving 
artillery pieces are consistent with the circumstances, 
conditions, or hardships of his service, particularly in 
light of the supporting statements by fellow servicemembers 
that they recalled him lifting heavy items during service and 
thereafter complaining of back problems.  The veteran has 
subsequently been diagnosed with herniated lumbar discs 
(although it appears that at least one of the herniated discs 
was due to a post-service back injury incurred while the 
veteran was working on a house), and Dr. Maxwell opined that 
his herniated lumbar discs were most likely incurred in 
service.

Based on a review of all the evidence, the Board finds that 
the veteran has intervertebral disc disease of the lumbar 
spine that began during his active duty.  The condition was 
incurred in service, warranting service connection.  The 
benefit of the doubt has been considered in reaching this 
determination.  38 U.S.C.A. § 5107(b).

Entitlement to Service Connection for a Thyroid Disorder, 
Claimed as due to Undiagnosed Illness

The veteran primarily argues that service connection is 
warranted for a thyroid disorder under provisions concerning 
undiagnosed illness from Persian Gulf War service.

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may be established for a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than September 30, 2011, and which 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).  In the case of claims based 
on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.117, unlike those for "direct service connection," 
there is no requirement that there be competent evidence of a 
nexus between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.

On entrance medical examination performed in April 1988, the 
veteran's endocrine system was listed as normal.  A November 
1991 medical board report reflects that a physical 
examination was normal for his age with the exception of the 
knee examination.  Service medical records are negative for a 
chronic thyroid disorder, including hypothyroidism.

At a July 1996 VA examination, the examiner noted that there 
was no thyromegaly, and indicated that there was no known 
endocrine dysfunction.  A complete blood count was normal.

Private medical records from Dr. Randell reflect that the 
veteran was diagnosed with hypothyroidism in 1999, and was 
prescribed Synthroid beginning in June 1999.

The veteran submitted a claim for service connection for a 
thyroid disorder in November 2001.  He related that he had a 
non-functioning thyroid due to his service during the Gulf 
War, and that this condition began in October 1991.

VA outpatient treatment records, dated from January 2002 to 
May 2002, show that in January 2002, the veteran reported 
that his thyroid ceased working, and the examiner diagnosed 
him as having hypothyroidism.  In May 2002, an examiner noted 
that a blood test for thyroid-stimulating hormone (TSH) was 
normal in March 2002.

At a May 2005 Board hearing, the veteran testified that his 
thyroid was affected by exposure to smoke from oil fires in 
Southwest Asia in February 1991.  In addition, he reported 
that his private physician, Dr. Maxwell, told him as much.

The service medical records are negative for a thyroid 
disorder.  The veteran's hypothyroidism was first diagnosed 
in 1999, approximately than seven years after separation from 
service.  Moreover, because the claimed thyroid disorder, 
i.e., hypothyroidism, is a diagnosed condition, the Persian 
Gulf War provisions on undiagnosed illness do not apply.  
Service connection is not otherwise in order for this 
diagnosed disorder, as the medical evidence does not link it 
to service.  There is no medical evidence, including from Dr. 
Maxwell, linking the current hypothyroidism with military 
service.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that he has a 
thyroid condition due to service.  The Board notes, however, 
that as a lay person, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because he is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology for his reported thyroid condition, there is no 
basis upon which to establish service connection.

As the preponderance of the evidence is against the claim for 
service connection for a thyroid disorder, the benefit-of-
the-doubt rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened.

Service connection for PTSD is granted.

New and material evidence having been received, the claim for 
service connection for a back disability is reopened.

Service connection for intervertebral disc disease of the 
lumbar spine is granted.

Service connection for a thyroid disorder, claimed as due to 
an undiagnosed illness, is denied.


REMAND

With respect to the claims for increased ratings for right 
and left knee disabilities, the application to reopen claims 
for service connection for sinusitis and fibromyositis, and 
to service connection for skin disability, although further 
delay is regrettable, the Board finds that additional 
development is necessary prior to appellate review.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

Although the RO, in its June 2004 letter to the veteran, 
stated that its grant of increased ratings for right and left 
knee disabilities represented a total grant of benefits on 
these issues, this is not correct.  The veteran is presumed 
to be seeking the maximum possible evaluation.  AB v. Brown, 
6 Vet. App. 35 (1993).  Despite the increased evaluations (to 
20 percent for each knee), he has not been awarded the 
highest possible evaluations, and his claims remain in 
appellate status.

The Board notes that since the last VA knee examination in 
February 2004, the veteran has undergone right knee surgery 
in October 2004, and left knee surgery in December 2004.  
Accordingly, the Board finds that another VA orthopedic 
examination is necessary to determine the current level of 
severity of the right and left knee disabilities.  
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 4.1.  The examiner 
should be asked to consider the effects of pain on motion, 
and should indicate whether there is any subluxation or 
lateral instability of the knees.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Ongoing 
medical records should also be obtained.  38 U.S.C.A. 
§ 5103A; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

With respect to the application to reopen previously denied 
claims for service connection for sinusitis and 
fibromyositis, the Board notes that the RO improperly 
adjudicated these claims under the prior version of 38 C.F.R. 
§ 3.156(a), and has not yet provided the veteran with notice 
of the applicable (revised) version of this regulation, which 
defines "new and material evidence," and which was amended 
effective August 29, 2001.  Hence, to avoid prejudice to the 
veteran, these claims must be remanded in order for the RO to 
notify the veteran of the applicable, amended version of 
38 C.F.R. § 3.156(a), and for the RO to readjudicate these 
claims under the amended regulation.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

With respect to his skin disability claim, in his statements 
and testimony, the veteran maintains that service connection 
is warranted for a skin disorder under provisions concerning 
undiagnosed illness from Persian Gulf War service.  The 
medical evidence shows he has been noted to have numerous 
skin problems but it is unclear whether he suffers from a 
diagnosed skin disability due to service or whether he has 
skin problems that might be related to undiagnosed illness.  
As such, the Board finds that he must be afforded a pertinent 
VA examination to determine whether it is at least as likely 
as not that the veteran has a skin disability that is related 
to service, to include to whether it is at least as likely as 
not due to an unknown cause.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for knee disabilities 
since February 2004.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records.

2.  With respect to the application to 
reopen claims for service connection for 
sinusitis and fibromyositis, the RO 
should provide the veteran with notice of 
the amended version of 38 C.F.R. 
§ 3.156(a), and the veteran and his 
representative should be given an 
opportunity to respond.  

3.  After associating with the claims 
folder any outstanding records, the RO 
should schedule the veteran for a VA 
orthopedic examination to determine the 
current level of severity of the right 
and left knee disabilities.  The claims 
file should be reviewed by the examiner 
and the examination report should reflect 
that this was done.

All necessary tests should be done, and 
the range of motion of the knees should 
be indicated in degrees.  The examiner 
should indicate whether the veteran has 
right knee or left knee arthritis.  He or 
she should also identify and assess any 
objective evidence of pain.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use must be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.  The examiner should 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After associating with the claims 
folder any outstanding records, the RO 
schedule the veteran for an appropriate 
VA examination to determine the nature, 
extent, onset and etiology of the 
veteran's skin problems.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to the likelihood that the 
veteran's reported skin problems are 
related to or had its onset during his 
period of service.  In doing so, the 
examiner must note that given the 
veteran's combat status, he must be 
presumed to have had in-service symptoms.  
The examiner should state whether it is 
at least as likely as not that the 
veteran suffers from a diagnosed skin 
disability that is related to or had its 
onset during service.  The examiner must 
also opine as to whether it is at least 
as likely as not that any skin problems 
found to be present are due to an unknown 
cause.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

5.  The RO should then readjudicate the 
claims for increased ratings for right 
and left knee disabilities, reconsider 
the applications to reopen claims for 
service connection for sinusitis and 
fibromyositis, with consideration of the 
amended version of 38 C.F.R. § 3.156(a), 
and readjudicate his claim of service 
connection for skin disability.  The RO 
should also consider all the evidence 
received since the June 2004 supplemental 
statement of the case.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


